Case 1:20-cv-00269-LEK-KJM Document 40 Filed 05/10/21 Page 1 of 1                PageID #: 347

                                  MINUTE ORDER



   CASE NUMBER:            CIVIL NO. 20-00269 LEK-KJM
   CASE NAME:              Leihinahina Sullivan vs. Federal Bureau of Prisons et al.,



        JUDGE:       Leslie E. Kobayashi          DATE:             05/10/2021


  COURT ACTION: EO: COURT ORDER DENYING DEFENDANTS’ MOTION FOR
  RECONSIDERATION

    On December 21, 2020, Defendants Office of the United States Attorney for the
  District of Hawai`i and Federal Bureau of Prisons (“Defendants”) filed their Motion to
  Dismiss the Second Amended Complaint [ECF No. 25] (“Motion to Dismiss”). [Dkt.
  no. 28.] On April 19, 2021, the Motion to Dismiss was denied. [Order Denying
  Defendants’ Motion to Dismiss the Second Amended Complaint, Filed 12/21/20 [Dkt.
  No. 28], filed 4/19/21 (dkt. no. 38) (“4/19/21 Order”).] On May 3, 2021, Defendants filed
  their motion for reconsideration of the 4/19/21 Order (“Motion for
  Reconsideration”). [Dkt. no. 39.] This mater is suitable for disposition without a hearing
  and without further briefing. See Local Rule LR7.1(d) (listing motions for reconsideration
  among the motions that “shall be decided without a hearing”); Local Rule LR60.1 (stating
  no memorandum in opposition to a motion for reconsideration and no reply in support of
  a motion for reconsideration “shall be filed unless directed by the court”).

     “Motions for reconsideration of interlocutory orders may be brought only upon the
  following grounds: (a) Discovery of new material facts not previously available; (b)
  Intervening change in law; and/or (c) Manifest error of law or fact.” Local Rule LR60.1.

     Defendants argue that the 4/19/21 Order constitutes manifest error of law. However,
  “‘[m]ere disagreement with a previous order is an insufficient basis for
  reconsideration.’” Riley v. Nat’l Ass’n of Marine Surveyors, Inc., Civil No. 14-00135
  LEK-RLP, 2014 WL 4794003, at *1 (D. Hawai`i Sept. 25, 2014) (quoting Davis v.
  Abercrombie, Civil No. 11–00144 LEK–BMK, 2014 WL 2468348, at *3 n.4 (D. Hawai`i
  June 2, 2014)). Therefore, the Court finds that grounds for reconsideration have not been
  established.

    For the foregoing reasons, Defendants’ Motion for Reconsideration is DENIED.

    IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
